COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00345-CV


IN THE INTEREST OF A.W.



                                       ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                       ----------

                          MEMORANDUM OPINION1
                                       ----------

      Appellant J.S.M. (Father) appeals the termination of his parental rights to

his child, A.W. (Alice).2 We will affirm.

                                 Background Facts

      Mother and Father met in late 2008, in North Carolina. Mother already had

one child from a previous relationship, A.S. (Ann). Father told Mother his name



      1
       See Tex. R. App. P. 47.4.
      2
       We use aliases for the children and all real and fictional names of the
parents throughout this opinion. See Tex. R. App. P. 9.8(b)(2).
was ―Randal Washington.‖ At that time, Father claimed to own a ―C&C business‖

that cut wood for cabinets and a pressure washing business.

      Mother and Father broke up twice because ―finances were bad.‖ The first

time she left ―without discussing it with him‖ because she was ―sort of scared of

him.‖ The second time Mother left, Father saw her packing and ―grabbed [her] by

[her] neck and [sat her] down, sort of forcefully‖ and ―[her] head had hit the wall.‖

Mother left him and moved back in with her parents. After Mother found out she

was pregnant, she and Father started talking again and eventually she moved

with him to California where Father claimed he was working as a computer

technician for General Electric. Father told Mother that he was also working as a

special agent for an international intelligence agency. Father told Mother that

she was not allowed to see what he was working on, but he would do his secret

work on their home computer at night while she was sleeping.              He would

sometimes ―go a couple of days with no sleep,‖ and he spent almost all of his day

working on the computer.

      Alice was born in California in December 2009. In April 2010, Mother and

Father moved to a rental house in Garland. Father did not have a job, but he

planned on starting a business selling computers that he built. He had a stock of

nine computers that he had built for sale. Mother attempted to get a job, but

Father would not allow her to work outside the home.

      ―Less than a few months‖ before their arrest, Mother noticed that Father

had begun a fascination with gunpowder and homemade rockets. Father bought


                                         2
two Glock pistols for $1,800 because, as he told Mother, he wanted to start

working as a police officer while the computer business was getting started. He

bought the guns from a friend who was a police officer in Frisco. Mother was

upset that Father was spending money on guns instead of on rent.

      One day, the landlord, an ―elderly man,‖ came to the house to talk to

Father about evicting him for failing to pay rent. Father hit the landlord, whom

Mother later saw crying. After being evicted from their house in Garland, the

family moved to the Fairfield Inn in Plano, where they lived for ―a couple months.‖

While in the hotel, Mother said that Father only spoke of his spy agency work to

mention that he was considering ―quitting.‖ Two days before they were arrested,

Mother and Father moved out of the Fairfield Inn because they were a ―week or

two behind‖ in paying their bill. Since they had no money to move into another

hotel, the family was living in Father’s black Ford F-250 pickup truck at the time

of the arrests. They put their belongings, except for what they packed in the

truck, into a storage unit in Plano. Father told Mother he was going to pack office

supplies to take with him and some gunpowder to ―test something.‖

      On August 24, 2010, a police bulletin went out to Denton police officers

regarding a black Ford F-250 pickup truck with a license plate reading ―THE

KNG.‖ The people driving the truck were suspects in an unauthorized use of a




                                        3
motor vehicle and theft of service investigation.3 Two Denton police offers were

in a parking lot of a Denny’s restaurant ―a little after midnight‖ when they saw the

truck pull into the lot. Father exited the truck and headed towards the officers.

He was ―dressed in a black T-shirt, black BDU pants, and combat boots.‖

Because the bulletin had cautioned that the suspects were armed, the officers

drew their weapons and commanded Father to get on the ground.                 Father

complied and, during a frisk, was found to have a pocket knife on his person.

One of the officers, Sergeant Matthew Cain, ordered the driver, who turned out to

be Mother, to exit the truck too.

      Cain looked in the passenger compartment of the truck and found the two

children. In the bed of the truck, Cain found chemicals, CO2 cartridges, pipes,

canon fuses, ―containers . . . labeled smokeless powder and muzzleloading

propellant,‖ ―primers‖ for reloading pistols and small rifles, grenades, plumber’s

putty, and other objects. Cain described the items as ―components for making a

bomb.‖ There were also a number of handwritten prescriptions written out to

Mother.     Inside   the   passenger    compartment,    Cain   found    two   Glock

semiautomatic pistols and ―an assortment of badges that mimicked a legitimate

federal agency.‖ One pistol was under the front passenger seat where Father

had been sitting, disassembled. The slide and barrel of the pistol were in the


      3
        The truck had not been stolen. The bulletin also warned that the suspects
had rifles, which was also not true. There was no evidence regarding the source
of the information in the bulletin.


                                         4
unlocked glove compartment. The other pistol was in a backpack on the front

passenger floorboard. It had ammunition in the magazine, but no round in the

chamber. Father did not have a license to carry a concealed weapon.

      Father was arrested that night, and the family was taken to the police

station.4 Cain testified that Father was ―uncooperative, very adversarial, [and]

argumentative.‖ Child Protective Services (CPS) was notified and sent Jamie

Beasley, a CPS investigator, to the police station to interview Mother. Mother

told Beasley that Father worked for the ―IIA,‖ which she described as a ―black ops

group.‖ Mother also told Beasley that the prescriptions in her name were for

hydrocodone for Father’s back pain. She claimed to have no knowledge of any

of the objects in the bed of the truck except for ―a little Ziploc of gunpowder‖ she

thought he packed. She said that Father had only started amassing the items

found in the truck within the previous six months. Mother was arrested at the

station for child endangerment and CPS took the children because, with both

parents in custody, there was no caretaker for the children. The children were

placed in foster care.

      Julie Westlake, a CPS supervisor, visited Father in jail. He introduced

himself as Randal Washington. Father told Westlake that he worked for ―the

      4
       Father was charged with child endangerment. Mother believes he was
charged with crimes stemming from his false identity. He was also later charged
in federal court with possession of an unregistered firearm, possession of a
firearm by a fugitive of justice, possession of a firearm by a prohibited person
because of a domestic violence misdemeanor in Oklahoma, and false
personation of an officer or employee of the United States government.


                                         5
national security‖ and that if he could call the CIA, they would be able to clear up

this ―misunderstanding.‖ He explained his criminal history was the result of an

undercover operation in Arizona and that the ID badges in the truck were a part

of that operation. He told Westlake that he had ―military training in explosives,‖

but he would not describe the training. He also said he was teaching Ann to

shoot BB guns.

      The police eventually discovered that Randal Washington was not Father’s

real name and that he was on probation in North Carolina. Father’s only excuse

for the fake name was that ―his family had called him [Randal Washington] since

the time he was five or seven and that it stuck, and so he’s always gone by

[Randal Washington].‖ Mother also learned that—in addition to the ex-wife and

children Father had told Mother he had but whom he had refused to let Mother

contact—Father had an ex-wife in Oklahoma whom he had married under his

legal name.

      Mother pleaded guilty in order to get her children back, and she received

five years’ probation.5 Father refused to complete any services and refused to

sign his family plan review so that CPS could file it with the court. CPS filed to

terminate Father’s rights to Alice. After a bench trial, the trial court found by clear

and convincing evidence that Father (1) knowingly placed or knowingly allowed

Alice to remain in conditions or surroundings that endangered her physical or


      5
       The children were returned to Mother on a ―return and monitor.‖


                                          6
emotional well-being; (2) engaged in conduct that endangered Alice’s physical or

emotional well-being; (3) constructively abandoned Alice; and that termination of

the parent-child relationship is in Alice’s best interest. See Tex. Fam. Code Ann.

§ 161.001(1)(D), (E), (N), (2) (West Supp. 2011). This appeal followed.

                              Standard of Review

      Father challenges the legal and factual sufficiency of the trial court’s

findings.   A parent’s rights to ―the companionship, care, custody, and

management‖ of his or her children are constitutional interests ―far more precious

than any property right.‖ Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct.
1388, 1397 (1982); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003).              In a

termination case, the State seeks not just to limit parental rights but to erase

them permanently—to divest the parent and child of all legal rights, privileges,

duties, and powers normally existing between them, except for the child’s right to

inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2008); Holick v. Smith, 685
S.W.2d 18, 20 (Tex. 1985). We strictly scrutinize termination proceedings and

strictly construe involuntary termination statutes in favor of the parent. Holick,
685 S.W.2d at 20–21; In re R.R., 294 S.W.3d 213, 233 (Tex. App.—Fort Worth

2009, no pet.).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Tex. Fam. Code Ann. § 161.001 (West Supp.


                                        7
2011); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).           Both elements must be

established; termination may not be based solely on the best interest of the child

as determined by the trier of fact. Tex. Dep’t of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987); In re D.T., 34 S.W.3d 625, 629 (Tex. App.—Fort

Worth 2000, pet. denied).

      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. § 161.001; see also § 161.206(a). Evidence is

clear and convincing if it ―will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established.‖ Id.

§ 101.007 (West 2008).        Due process demands this heightened standard

because termination results in permanent, irrevocable changes for the parent

and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J., 243
S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

modification).

      In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the grounds for termination were

proven.   In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).          We review all the

evidence in the light most favorable to the finding and judgment. Id. We resolve

any disputed facts in favor of the finding if a reasonable factfinder could have

done so. Id. We disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We consider undisputed evidence even if it is contrary to the


                                          8
finding.   Id.   That is, we consider evidence favorable to termination if a

reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not. Id.

       We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder’s province. Id. at 573,

574. And even when credibility issues appear in the appellate record, we defer

to the factfinder’s determinations as long as they are not unreasonable. Id. at

573.

       In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder’s findings and do not supplant the judgment with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that the

parent violated (D), (E), and (N) of section 161.001(1) and that the termination of

the parent-child relationship would be in the best interest of the child. Tex. Fam.

Code Ann. § 161.001; In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If, in light of the

entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction in the truth of its finding, then

the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.




                                         9
                                   Discussion

I.   Grounds for removal

      In his first two issues, Father argues that there is legally and factually

insufficient evidence to support the trial court’s finding that he knowingly placed

or knowingly allowed Alice to remain in conditions or surroundings which

endangered her physical or emotional well-being. In his third and fourth issues,

Father challenges the legal and factual sufficiency of the evidence supporting the

trial court’s finding that he engaged in conduct which endangered Alice’s physical

or emotional well-being. In his fifth and sixth issues, Father challenges the legal

and factual sufficiency of the evidence supporting the trial court’s finding that he

constructively abandoned Alice.

      ―Endanger‖ means to expose to loss or injury, to jeopardize. Boyd, 727
S.W.2d at 533; In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003,

no pet.).   Under (E), the relevant inquiry is whether evidence exists that the

endangerment of the child’s physical well-being was the direct result of the

parents’ conduct, including acts, omissions, or failures to act. See J.T.G., 121
S.W.3d at 125; see also Tex. Fam. Code Ann. § 161.001(1)(E). Additionally,

termination under (E) must be based on more than a single act or omission; the

statute requires a voluntary, deliberate, and conscious course of conduct by the

parent. J.T.G., 121 S.W.3d at 125; see Tex. Fam. Code Ann. § 161.001(1)(E). It

is not necessary, however, that the parent’s conduct be directed at the child or

that the child actually suffer injury. Boyd, 727 S.W.2d at 533; J.T.G., 121 S.W.3d
10
at 125.    The specific danger to the child’s well-being may be inferred from

parental misconduct standing alone. Boyd, 727 S.W.2d at 533; In re R.W., 129
S.W.3d 732, 738 (Tex. App.—Fort Worth 2004, pet. denied).           To determine

whether termination is necessary, courts may look to parental conduct occurring

both before and after the child’s birth. In re D.M., 58 S.W.3d 801, 812 (Tex.

App.—Fort Worth 2001, no pet.).

      A.   The evidence

           1. The false identity and intelligence agency

      Father was indicted by a federal grand jury for a violation of 18 U.S.C.

§ 912 for false personation of a federal officer or employee.      Father had no

reservations about this claim, even using his fictitious name and claim of

membership in an international agency with the CPS worker who interviewed

him. Tracy Murphree, a Texas Ranger, testified that if he had been at the scene,

it would have ―raise[d] [his] alarm a great deal‖ to discover that Father had fake

badges for an intelligence agency. As he explained,

            If someone believes that—police officers or federal agents
      could be granted access to a number of areas or to a number of
      people, if people believe or are under the assumption that they’re a
      federal agent or a police officer.

             Someone who is pretending to be that and is in possession of
      this type of stuff could pose a threat to many different areas.

In fact, Mother testified that Father, a person who was a fugitive from justice and

on probation, was able to buy the two Glock pistols from his police officer friend




                                        11
because the friend believed Father was some sort of secret agent, and he hoped

Father would join the Frisco police force.

      Mother testified that she now believes that she did not even know the man

who was the father of her younger child. She did not know his true name, that he

was on probation in North Carolina, or that he had two ex-wives.           She had

believed his stories about working as an intelligence agent. While she testified

that prior to the arrests, she did not believe he would deliberately harm the

children, after learning the truth about Father and the extent of his possession of

bomb-making components, she understood that, in fact, the children were in

danger.

      Father was dishonest with CPS in regard to his name, his background, and

his profession. Beasley testified that Father’s dishonesty was a problem. CPS

was unable to do any background checks on Father until it found out his real

name. Mother was unable to protect the children because she did not know the

truth about Father’s identity or employment. He told the CPS supervisor, Julie

Westlake, that he worked in national security. He said that his arrest was the

result of a ―big misunderstanding‖ and that if he could call the CIA, he could clear

it up. He told Westlake that he had a criminal history, but only because he was

arrested while ―undercover in Arizona on a motor vehicle operation.‖ He told her

that he had military training in explosives but refused to explain what that training

was. Once CPS discovered Father’s real name, he explained that his family had

called him Randal Washington since he was young so he has ―always gone‖ by


                                         12
Randal Washington. This testimony conflicts with the divorce documents from

Oklahoma referencing Father by his true name. However, this did not explain

why he did not tell anyone about his real name, why he maintained a false

identity with Mother, even giving their child his false last name, or why he had

identification under the fake name and no identification with his legal name.

      There was no evidence that the ―IIA‖ is a legitimate intelligence

organization or that Father actually worked for any sort of national security

agency.   Mother testified that she never saw any paychecks or any kind of

documents demonstrating Father’s affiliation with the organization.       If Father

purposefully lied about the ―IIA,‖ the trial court could have believed that Father

was dangerous because he was dishonest with his wife, his friends, the police,

and CPS. See In re S.K., 198 S.W.3d 899, 906–07 (Tex. App.—Dallas 2006,

pet. denied) (upholding finding that Mother engaged in endangering conduct

when, among other things, several witnesses testified as to her dishonesty). If

Father did work for this agency, the trial court could have believed that Father

was a danger because he conducted his secret spy work from the home. If

Father actually believed he worked for the nonexistent agency, the trial court

could have believed that Father had lived in a fantasy world and not in reality.

Under all of these scenarios, Father’s statements were not supported by any

evidence, and the trial court was free to disbelieve him.




                                        13
           2. Instability

      Father spent $1,800 on guns he was not legally allowed to own instead of

paying rent for the family’s house. Because of Father’s actions, including his

refusal to allow Mother to work outside the home to supplement his income, the

family had to move into a hotel and then their truck. Jaime Beasley testified that

this nomadic lifestyle was dangerous to the children because ―[t]he children did

not have a stable environment to live.‖

      Mother testified that there were problems in their relationship throughout

the approximately two years they had been together.         The issues included

financial problems stemming from Father’s lack of employment, housing, and

transportation, and his unwillingness to allow her to work. She also testified to

―anger problems that were there in the relationship.‖ She specifically described

an instance of physical abuse on her by Father and repeatedly, throughout her

testimony, described herself as scared of him.

      Mother’s testimony described the unstable and somewhat nomadic lifestyle

they lived with their children. Because of the frequent moves the family made,

Mother could not keep her older child Ann in school. As a result, Ann was behind

in her math and reading skills and had issues dealing with her peers while in

foster care.

      The testimony of all the witnesses showed that the children appeared to be

well cared for at the time of the parents’ arrests. This fact cannot, however, be

credited to good parenting by Father. Mother testified that Father did his secret


                                          14
spy work at home, staying up for days at a time working on his computer and as

a result, ―[she] ran all the errands and took care of the kids and did the chores,

took care of everything else so he could work.‖ Father’s own counsel confirmed

through his questioning of Mother that the problems the children were having

were because of the ―bouncing back and forth between hotel rooms and jobs‖

were problems Mother had to work to correct. He asked,

            Q And in fact, that’s the reason why you were taking those
      extra steps as a mom to make sure those children were still well
      cared for, correct?

            A. Correct.

            Q. Well fed, well clothed, medical problems, there weren't any,
      correct?

            A. Correct.

      The terminal event in Father’s endangering course of conduct occurred on

the night of his arrest. The Denton police had received a bulletin warning that

Father, dressed in military clothing, was to be considered armed and therefore

dangerous. When he reached the parking lot where he was arrested, Father

exited his vehicle and began to approach a police patrol car at a fast pace, which

caused the officers on the scene to suspect ―some ominous thing that might be

fixing to happen.‖ After the police ordered Father on the ground, they kept their

guns drawn and approached the vehicle in which Father had arrived, and they

found Mother and her two children.          Mother described how the officer

approached her with his gun pointed at her face and yelled very loudly. She



                                       15
further described how the children awoke in the middle of the night to this scene,

surrounded by police and firefighters. This event itself was the culmination of

Father’s deceit and dangerous conduct.

           3. The weapons

      Father did not dispute that he had two semiautomatic pistols ―probably no

more than four feet‖ from where the children sat in the truck. Although one pistol

was disassembled, the other had ammunition in the magazine and was found in

a backpack on the front floorboard. Cain testified that it would not be difficult for

a six-year-old child to cycle the pistol’s slide to put a bullet in the chamber of the

gun. Murphree also testified that a six-year-old child would have the strength to

load the pistol. Beasley also believed that the gun could have been a danger to

the children because Ann could have had access to it.              CPS caseworker

Rebecca Martin testified that Ann was a very active child who often got into

things she was not supposed to touch, such as Martin’s purse and a gift bag.

      Father also did not dispute that he did not have a license for the weapons

or that he acquired them from a friend who believed that Father was an

international intelligence agent. Westlake testified that committing a felony in the

presence of a parent’s child constitutes neglectful supervision as does placing a

child in a dangerous situation because the child ―could be harmed or injured

based on [the parent’s] behavior or . . . actions.‖ Westlake did testify that there

was no evidence that the children had been left alone with the weapons.




                                         16
           4. The items in the truck bed

      Cain testified that he found the items in Father’s truck worrisome because

―they’re components for making a bomb.‖ He believed the items could cause

harm to Alice and Ann.     He did admit that the items could be purchased at

various stores and individually, ―in and of themselves,‖ they were not dangerous.

But he also testified that harmless objects could be put together to make

dangerous explosives ―within a few minutes.‖ Westlake also testified that ―[t]here

are concerns for children’s safety when they’re around things like ammunitions

and chemicals.‖ She expressed concern that the children had access to guns

and that they could ingest the chemicals found in the truck.

      Texas Ranger Murphree also testified that the items were a concern

because, as he stated, ―You have all the elements here to create some very

powerful and deadly bombs.‖ He said that the grenades were dummy grenades

but that they could be made into live grenades by adding pellets and a fuse, both

of which were found in the truck. Murphree also testified that the pellets could be

used as shrapnel for a pipe bomb. He did not believe that someone with those

items was just playing with rockets and fireworks.       Murphree admitted that,

individually, there were other possible purposes for the items found in the truck,

but he could think of no other reason someone would have all the items found in

Father’s truck except to make bombs. He said that as a Texas Ranger, if he had

come upon the truck and had seen the items in the bed, he ―would immediately

back out and [he] would call a bomb squad to come in and take care of that


                                        17
situation.‖ He believed that a parent who possessed the type of items found in

the truck was ―absolutely‖ a threat to the health and safety of his child.

      Cain testified that the muzzleloader propellant and percussion caps are

used by hunters during deer season, but Mother testified that Father was never

interested in guns until a few months before their arrest, and there was no

testimony that Father was a hunter. Cain testified that the ―blanks‖ found in the

truck could be used ―for a device that’s used to set nails in concrete‖ and that the

pipes and plumber’s putty could also be used in home construction. But there

was no testimony that Father was involved in any home construction projects.

      B.   The evidence was legally and factually sufficient to support
           termination under (E).

      Cain testified that he believed that Father had placed the children in

danger

      [f]or [sundry] reasons. One is that he had reportedly been claiming
      to be a federal agent, and he’s walking around with fictitious badges
      and I.D. cards purporting that, as well as being armed.

             Then on top of the [sundry] explosive components that he had
      in the vehicle, I think there’s some real threats to their physical well-
      being with what we came across that night and the items in that
      vehicle and the behavior that he had been exhibiting.

Based on what he observed the night of the arrests, Cain believed, based on his

thirteen years of law enforcement experience, that the children were at risk of

harm. Westlake testified that taken as a whole, the items in the truck, Father’s

deception, and his actions led her to believe that the children were in danger and

could be harmed physically, emotionally, or psychologically. Mother testified that


                                         18
she believed her children had suffered because of Father’s actions. The CPS

caseworker, Rebecca Martin, also testified that she believed that Father’s

conduct endangered the children. Lori Powell testified that CASA believed that

that Father was endangering the children and that ―being involved in such an

unstable lifestyle, being subject to police intervention and arrest was not a

suitable environment for either of these children to be living in.‖

      As stated above, an actual injury does not have to happen before a child

can be permanently removed from an endangering parent.                See Boyd, 727
S.W.2d at 533; J.T.G., 121 S.W.3d at 125. Although Father had not yet built a

functioning bomb at the time of his arrest, the trial court could believe that Father

had put the materials in the truck (instead of storing them in the family storage

unit) because he intended to build one imminently. Considering that the family

had been living in a hotel and then a truck, and that Father’s work history

consisted of computer building and some fence building, the trial court was free

to believe that Father was not involved in home construction projects that

necessitated setting nails into concrete or fixing plumbing. The trial court was

free to believe that the items in Father’s truck were not for separate projects or

that, only by mere coincidence and happenstance, had wound up in proximity to

each other.    The trial court could believe that the items had been collected

together for the purpose of constructing a pipe bomb and that Father had no

other purpose for items except for building such a bomb. That Father collected

the items and weapons over a span of six months and that he continued for at


                                          19
least a year to tell others he was an agent of the ―IIA‖ is evidence of a voluntary,

deliberate, and conscious course of conduct. See J.T.G., 121 S.W.3d at 125.

      Further, Father’s frequent uprooting of the family is conduct that ―subjects

a child to a life of uncertainty and instability‖ and endangers the physical and

emotional well-being of a child. In re R.W., 129 S.W.3d 732, 739 (Tex. App.—

Fort Worth 2004, pet. denied). Father lied about his identity and employment for

years. Under this guise of being an officer of an intelligence agency, Father

procured weapons and the ―elements . . . to create some very powerful and

deadly bombs,‖ which he carried around in the vehicle in which his family was

living. Although it is unclear why Father engaged in this façade, the trial court

could have believed that Father’s preoccupation with fireworks, guns, explosions,

and grenades could prevent Father from protecting the physical and emotional

well-being of Alice. See In re M.E.-M.N., 342 S.W.3d 254, 262 (Tex. App.—Fort

Worth 2011, pet. denied) (―[A] parent’s mental state may be considered in

determining whether a child is endangered if that mental state allows the parent

to engage in conduct that jeopardizes the physical or emotional well-being of the

child.‖). In addition, the trial court could have believed that Father’s focus on his

spy work on the family’s home computer (where he would sit for ―over 90 percent

of his time‖ and sometimes for a few days without sleep) interfered with Father’s

ability to secure employment and provide for the family. Father spent $1,800 on

pistols instead of rent, forcing the family to move from its house into a hotel room.




                                         20
       The clear and convincing evidence supports the trial court’s finding that

Father engaged in a course of conduct that endangered Alice. Accordingly, we

hold that the evidence is both legally and factually sufficient to support the trial

court’s termination findings under subsection (E). We overrule Father’s third and

fourth issues. Because, along with a best interest finding, a finding of only one

ground alleged under section 161.001(1) is necessary to support a judgment of

termination, we need not address Father’s first, second, fifth, and sixth issues.

See Tex. R. App. P. 47.1; see also In re E.M.N., 221 S.W.3d 815, 821 (Tex.

App.—Fort Worth 2007, no pet.).

II.   Best interest

       In his seventh and eighth issues, Father challenges the legal and factual

sufficiency of the evidence supporting the trial court’s finding that termination of

his parental rights is in Alice’s best interest.

       There is a strong presumption that keeping a child with a parent is in the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt and

permanent placement of the child in a safe environment is also presumed to be

in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (West 2008). The

following factors should be considered in evaluating the parent’s willingness and

ability to provide the child with a safe environment:

       (1) the child’s age and physical and mental vulnerabilities;

       (2) the frequency and nature of out-of-home placements;




                                           21
(3) the magnitude, frequency, and circumstances of the harm to the
child;

(4) whether the child has been the victim of repeated harm after the
initial report and intervention by the department or other agency;

(5) whether the child is fearful of living in or returning to the child’s
home;

(6) the results of psychiatric, psychological, or developmental
evaluations of the child, the child’s parents, other family members, or
others who have access to the child’s home;

(7) whether there is a history of abusive or assaultive conduct by
the child’s family or others who have access to the child’s home;

(8) whether there is a history of substance abuse by the child’s
family or others who have access to the child’s home;

(9) whether the perpetrator of the harm to the child is identified;

(10) the willingness and ability of the child’s family to seek out,
accept, and complete counseling services and to cooperate with and
facilitate an appropriate agency’s close supervision;

(11) the willingness and ability of the child’s family to effect positive
environmental and personal changes within a reasonable period of
time;

(12) whether the child’s family demonstrates adequate parenting
skills, including providing the child and other children under the
family’s care with:

      (A) minimally adequate health and nutritional care;

      (B) care, nurturance, and appropriate discipline consistent
      with the child’s physical and psychological development;

      (C) guidance and supervision consistent with the child’s
      safety;

      (D) a safe physical home environment;



                                   22
             (E) protection from repeated exposure to violence even
             though the violence may not be directed at the child; and

             (F) an understanding of the child’s needs and capabilities;
             and

      (13) whether an adequate social support system consisting of an
      extended family and friends is available to the child.

Id. § 263.307(b); R.R., 209 S.W.3d at 116.

Other, nonexclusive factors that the trier of fact in a termination case may use in

determining the best interest of the child include:

      (A) the desires of the child;

      (B) the emotional and physical needs of the child now and in the
      future;

      (C) the emotional and physical danger to the child now and in the
      future;

      (D) the parental abilities of the individuals seeking custody;

      (E) the programs available to assist these individuals to promote the
      best interest of the child;

      (F) the plans for the child by these individuals or by the agency
      seeking custody;

      (G) the stability of the home or proposed placement;

      (H) the acts or omissions of the parent which may indicate that the
      existing parent-child relationship is not a proper one; and

      (I) any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted).

      These factors are not exhaustive; some listed factors may be inapplicable

to some cases; other factors not on the list may also be considered when


                                         23
appropriate. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just

one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child.   Id.   On the other hand, the

presence of scant evidence relevant to each factor will not support such a

finding. Id.

      A.   The evidence

      Alice was just nine months old at the time of her parents’ arrest and

twenty-one months old at the time of trial.         See Tex. Fam. Code Ann.

§ 263.307(b)(1). Because of Alice’s young age, she is unable to express any

fear of returning to her home. However, Mother testified that she feared Father.

She said she knows ―what [Father is] capable of‖ and she described it as ―scary.‖

See id. § 263.307(b)(5).      Although Mother believed that Father would not

purposely hurt the children, based on his past acts, she did not know if Father

would be able to put Alice’s safety first.

      Father was imprisoned throughout the case and refused to participate in

services, so he completed no psychiatric evaluations. See id. § 263.307(b)(6).

However, because there was no evidence to support Father’s assertions that he

was a ―black ops‖ secret agent, the trial court could have had concerns for

Father’s mental state or health.

      Both Beasley and Westlake testified that there was no indication of neglect

or physical or sexual abuse. See id. § 263.307(b)(7). The indictment in Father’s

pending federal criminal case, which was submitted into evidence in this case,


                                             24
showed that Father had been convicted of domestic violence in Oklahoma.

Mother testified that Father was never abusive to her or the children, but she also

testified that he once grabbed her by her neck and threw her so hard onto the

couch that she hit her head against the wall, which scared her. She also recalled

Father punching their elderly landlord and leaving the man crying when the

landlord had come to talk to them about late rent.

      Beasley testified that the initial report she received from CPS did not

indicate any concerns for drug use. See id. § 263.307(b)(8). Mother testified

that Father was taking hydrocodone for back pain on a regular basis and ―an

antidepressant to be paired up with the hydrocodone.‖ She also said that Father

also had either Xanax or a muscle relaxer. Father got the prescriptions by going

to a doctor every month, except for the Xanax, which Mother admitted was not

legitimately prescribed to him.      Mother testified that Father abused the

hydrocodone on ―bad days.‖

      The CPS caseworker said that Father did not want to work services

because he did not want CPS involved in his private life.                 See id.

§ 263.307(b)(10). He questioned why CPS would want to see his home or verify

his employment. He told CPS that he did not understand how the services—

including a psychological evaluation, drug assessment, and counseling—were

going to help him be a better parent. He said he would do the services ―to check

the box,‖ but he never completed any services. Although there was no evidence

of what services were available to Father in the jails in which he was


                                        25
incarcerated, he did have the ability to write letters to his children or to call CPS.

CPS never received any communications from Father. There was no evidence

that Father attempted to participate in any type of parenting or educational

services through the jails.

      CPS gave him a form to fill out with the names of family or friends who

could care for the children while the parents were incarcerated. Father told CPS

he wanted the children to be placed with Mother’s parents or his grandparents,

but he could not give CPS his grandparents’ names or address. In December

2010, Father told CPS that he wanted to relinquish his parental rights, but he

never signed any required form to accomplish this. In March 2011, the CPS

caseworker brought Father the family plan that CPS needed to file with the trial

court. Father refused to look at it, discuss it, or sign it.

      Mother testified that she has not ―seen anything as of yet to show or prove

that he knows what he did is not right [or that] he wants to be a better person.‖

See id. § 263.307(b)(11). Rebecca Martin, the CPS caseworker, testified that

Father was ―very resistant to being involved in this case.             He was very

uncooperative, but he was very focused on explaining every detail of the night of

the . . . 24th of August.‖ He expressed to Martin no concern that the flammable

items in the truck could have been a danger to the children. He told Martin that

he did not think CPS had a right to have a case open against him, so he did not

want to work services. Lori Powell of CASA testified that Father ―did not indicate




                                           26
that he felt responsible for the situation that they were in or that he had any

remorse over it.‖

      Cain testified that he saw no evidence that the children were dirty or

needed any medical attention.      See id. § 263.307(b)(12)(A).      Beasley also

testified that the children were appropriately dressed, appeared well nourished,

and their appearance did not ―trigger any concerns.‖ Cain also testified that there

was no evidence that the children were being physically mistreated.        See id.

§ 263.307(b)(12)(B). Mother testified that her older daughter was behind in math

and reading skills and that she had been homeschooling her because of the

frequent moves. Mother said that Ann would have ―[d]efinitely, definitely‖ been in

school had they lived in a stable home with a stable income. Martin testified that

Ann frequently lied, and Martin believed that Ann’s behavior was the result of

watching Father ―lie, be manipulative, and deceive people on a daily basis.‖

      Mother told CPS that she and Father had been teaching Ann ―simple gun

safety, to stay away from guns,‖ but that they had not taught Ann how to shoot

them. See id. § 263.307(b)(12)(C). At trial, Mother testified that Father was

teaching Ann to shoot a BB gun. Westlake also testified that Father told her that

he had taught Ann to shoot a BB gun. Cain testified that Ann had said she knew

how to shoot a gun, and that caused him concern.

      Beasley testified that there was no evidence that the hotel rooms were

dangerous living circumstances. See id. § 263.307(b)(12)(D). However, she

also testified that moving the children from hotel to hotel and living in the truck


                                        27
was a dangerous, unstable environment. Powell also testified that the children’s

emotional well-being was affected by ―being involved in such an unstable

lifestyle.‖

       The CASA advocate testified that Mother has demonstrated throughout the

case that she can be successful in raising the children on her own. See id.

§ 263.307(b)(13). Mother receives child support from Ann’s father to care for

Ann.      Mother’s family has supported Mother emotionally and financially

throughout this case.     Mother believes she can raise Alice without financial

support from Father. Mother said, ―[T]hey’re in my care now, and I want to take

the best possible care that I can of them and not put them at risk for anything

ever again. They’ve suffered enough.‖ She believed she has the ability to care

for the children on her own.

       Martin testified that she believed it was in Alice’s best interest to terminate

Father’s rights because he ―has not completed any services to better his

parenting skills and ability to care for these children‖ and because he has no

acceptable plans for a living arrangement or employment. Mother testified that

she believed termination of Father’s rights was in Alice’s best interest. She said,

             It’s—like everything about this case, it’s the combination of
       everything that makes it hard to—like, I wonder why all this had to
       happen with kids involved.

             A single man, sure, go play with model rockets, and, you
       know, I don’t care. Just—but we had children in the home, trying to
       make a family work, trying to get financially stable; and he’s got a
       fake name, false identifying, he works for an agency, refusing to get



                                         28
      a job, and then to top it off with all this stuff in the home. And myself
      or anybody else, we still don’t know why this was.
             So I would want to keep my children in a safe, stable,
      trustworthy home so they don't have anything to be afraid of.

      B.    The evidence is legally and factually sufficient to support the
            best interest finding.

      The State presented three witnesses who testified they believed that

termination was in Alice’s best interest, and no witnesses testified to the contrary.

Father made no attempt to participate in services or to communicate with his

daughter at any time during the year this case was pending. See In re V.V., 349
S.W.3d 548, 558 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (upholding

best interest finding when father had not attempted to seek information about his

daughter’s well being and had not sought services that might assist him in

improving his parenting skills); In re J.L.R., No. 11-05-00094-CV, 2006 WL
728069, at *2 (Tex. App.—Eastland Mar. 23, 2006, no pet.) (holding evidence

legally and factually sufficient to support best interest finding when father had

limited contact with child and was currently incarcerated). He has a history of

violence and recently became interested in guns and explosives. See V.V., 349
S.W.3d at 558 (upholding best interest finding because trial court ―could have

inferred that the father’s consistent, and at times violent, criminal conduct would

put a child in his custody in emotional and physical danger now or in the future‖).

He has expressed no concern over having the weapons and chemicals in the

same truck in which his children had to sleep because he spent the family’s rent

money.     He prohibited Mother from getting a job and kept her isolated from


                                         29
friends. He has unapologetically lied to the police, CPS, and his own wife about

his employment, his identity, and his background. See In re M.H., 319 S.W.3d
137, 151 (Tex. App.—Waco 2010, no pet.) (upholding best interest finding

because mother’s repeated lies about non-existent medical conditions caused

the children to ―suffer[] emotionally and physically‖). Seven months before trial,

Father told CPS that he wanted to relinquish his rights to Alice. See In re T.M.J.,

315 S.W.3d 271, 278–79 (Tex. App.—Beaumont 2010, no pet.) (upholding best

interest finding when, among other things, mother’s counselor testified that

mother ―expressed little concern about the children, lacked interest in them,

lacked motivation to help herself or the children, and that at one time, . . . [she]

expressed the belief that the children should not be returned to her‖).

      Based on the evidence presented at trial and considering the relevant

statutory and Holley factors, we hold that, in light of the entire record, the trial

court could have reasonably formed a firm conviction or belief that termination of

Father’s parental rights to Alice was in Alice’s best interest. Accordingly, the

evidence in the record is both legally and factually sufficient to support the trial

court’s best interest finding. We overrule Father’s seventh and eighth issues.




                                        30
                                    Conclusion

      Having overruled all of Father’s dispositive issues, we affirm the trial

court’s judgment.




                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: March 22, 2012




                                     31